220 F.3d 539 (7th Cir. 2000)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.4500 AUDEK MODEL NUMBER 5601  AM/FM CLOCK RADIOS, Defendant, and ABBEY MANUFACTURING COMPANY, Claimant-Appellant.
No. 99-4080
In the  United States Court of Appeals  For the Seventh Circuit
Argued May 11, 2000
Decided July 17, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 98 C 8047--John F. Grady, Judge.
Before COFFEY, EVANS and WILLIAMS, Circuit Judges.
COFFEY, Circuit Judge.


1
On February 28, 1998, the  United States Customs Service in Chicago,  Illinois, seized 4500 clock radios from Abbey  Manufacturing Company on the grounds that the  radios contained counterfeit Underwriters  Laboratories Certification Marks attached  thereto. See 19 U.S.C. sec.sec. 1526(e) &  1595a(c)(2)(C); 15 U.S.C. sec. 1127. This appeal  involves Abbey's attempt to regain possession of  the 4500 clock radios. We affirm.

I.  BACKGROUND
A.  The Parties

2
Abbey Manufacturing Company has been engaged in  the manufacture of OEM plastic injection molding  since 1989.1 In an effort to enter the  electronics market, Abbey created a wholly owned  subsidiary known as Audek Corporation in 1993 to  develop a domestic clock radio manufacturing  operation.


3
Underwriters Laboratories (UL), in Northbrook,  Illinois, is a not-for-profit testing laboratory  that examines and tests numerous products,  including clock radios. Manufacturers submit  samples of their products to UL for examination  and testing so that UL may independently  determine if the products meet specific standards  and requirements for fire, electrical, and  casualty hazards. If the product meets UL's  standards, the manufacturer and UL enter into a  "follow-up services agreement,"2 and, at this  point, manufacturers may attach UL's  certification mark to their product. The  agreement provides that UL's mark may only be  used


4
1) in connection with the covered product;  2) by the manufacturer named in the Procedure;  and 3) at the location of the manufacture or  assembly specified in the Procedure.


5
UL then prepares a document called a  "Procedure." The Procedure identifies and  describes which products meet UL's safety  standards and may therefore use the UL  certification mark; specifies the type of mark to  be used; denotes the manufacturer who may use  UL's mark; and delineates the factory location at  which covered products bearing UL's mark may be  manufactured.3

B.  The Agreement

6
On July 25, 1994, Audek and UL entered into a  follow-up services agreement in which Audek  sought approval to affix UL's mark on its clock  radios. After UL tested samples of the clock  radios, it agreed to approve Audek's request, and  Audek commenced manufacturing radios with UL's  mark.4


7
Pursuant to the agreement between Audek and UL,  a Procedure was agreed upon and approved whereby  Audek was allowed to affix UL's mark to radios  manufactured in China. However, Audek arranged  and paid for UL inspections of the clock radios  manufactured in the plant in China. Furthermore,  Audek also paid UL to list the factory in China  in the Procedure as an authorized manufacturing  location.


8
In November 1996, Audek notified UL that it  would no longer be manufacturing radios in China  and that "all future production" would be  completed "at 2140 West Fulton Street, Chicago."  The notice also advised UL that "[a]ny future  inspections need to be conducted at [the Fulton  Street] location." Based on Audek's  representation, the Procedure was modified to  eliminate references to the manufacturing  facility in China, and UL ceased their periodic  inspections of clock radios manufactured at the  Chinese factory by the end of 1996. Since that  time, neither Audek nor Abbey has paid UL for the  testing, listing, or inspection of any clock  radios manufactured in China.


9
In December 1996, Abbey notified UL that, as of  January 1, 1997, Audek was being eliminated as a  corporate entity and all future business would be  done by Abbey. Accordingly, Abbey and UL entered  into a follow-up services agreement dealing with  Abbey's rights to affix UL's mark on its clock  radios. The agreement stated that, "[e]xcept  where otherwise specifically authorized, the [UL]  mark shall be applied to or used in connection  with the covered product only by the Manufacturer  named in the Procedure and only at the location  of manufacture or assembly specified in the  Procedure."


10
The only manufacturing location listed on the  January 15, 1997 Procedure (between Abbey and UL)  was 2140 West Fulton Street, Chicago, Illinois.  Furthermore, the Procedure authorized the use of  UL's mark "only at the above manufacturing  location on such products which comply with this  Procedure and any other applicable requirements."

C.  The Radios from China

11
In February 1998, Abbey attempted to import  4500 clock radios into the United States, bearing  UL's mark, which it had assembled in China.  However, the United States Customs Service in  Chicago, Illinois, seized the clock radios and  contacted UL to determine if the UL certification  mark displayed on the clock radios was  authorized.


12
After Customs notified UL that the radios had  been seized, UL wrote to Abbey and requested an  explanation as to why it was still importing  radios manufactured in China with UL's mark  despite the fact that Abbey was now only  authorized to manufacture radios bearing the UL  mark in Chicago, Illinois. Abbey responded by  claiming that in October of 1996, Mark Harkowski,  an associate project engineer with UL, advised  Audek that "in order to move the inspection  location" for the clock radios to Chicago, "it  would be necessary to provide the UL inspector  with copies of invoices showing that UL approved  parts were purchased for these radios by the  manufacturer."5 Because, under the terms of the  January 15, 1997 agreement with UL, Abbey was no  longer authorized to manufacture clock radios in  China for importation into the United States, UL  informed Customs that Abbey's attempt to import  the 4500 radios was unauthorized. After receiving  this information, the government commenced  forfeiture proceedings on the 4500 clock radios  in their possession.

D.  The District Court

13
Upon completion of discovery, the government  moved for summary judgment, arguing that the  undisputed facts demonstrated that UL had not  authorized the use of its mark on the seized  radios. According to the district judge, [i]t is undisputed that the Procedure issued to  Audek did not allow Audek (or Abbey) to use the  UL mark in conjunction with any products  manufactured outside of the United States. This  exclusion comports with the agreement's stated  rationale that UL would only authorize its mark  to be used on goods manufactured at factories  subject to its inspection. Because Abbey (and  previously, Audek) did not pay UL for inspections  of its factories in China during the time  defendant radios were manufactured, UL did not  inspect the factories, or the products  manufactured there. Accordingly, by the terms of  the agreement, any radios manufactured in China  after the Procedure was issued should not have  borne the UL mark.


14
The court also rejected, under the parol evidence  rule, Abbey's argument that it had authorization  from UL to manufacture the radios in China via  Harkowski's alleged statement in 1996. The judge  granted the government's motion for summary  judgment, and ordered the forfeiture of the 4500  clock radios. Abbey appeals.

II.  ISSUES

15
On appeal, Abbey argues that the trial judge  erroneously granted summary judgment because the  agreement between it and UL was ambiguous under  Illinois law and therefore the judge should have  permitted the introduction of extrinsic evidence,  namely Harkowski's alleged, oral 1996  authorization to import clock radios from China  bearing UL's mark in 1998.

III.  ANALYSIS

16
As this case is governed by Illinois law, we  initially determine whether the contract is  ambiguous. See Echo, Inc. v. Whitson Co., Inc.,  52 F.3d 702, 705 (7th Cir. 1995) (citing Metalex  Corp. v. Uniden Corp. of America, 863 F.2d 1331,  1333 (7th Cir. 1988)). If the court determines  that the contract is unambiguous, there is no  issue of material fact and the court must decide  the contract's meaning as a matter of law. See  id. And, as we have repeatedly stated, contract  interpretation is particularly suited to  disposition by summary judgment, a decision we  review de novo. See Echo, Inc. v. Whitson Co.,  Inc., 121 F.3d 1099, 1102 (7th Cir. 1997) (citing  Malcak v. Weschester Park Dist., 754 F.2d 239,  243 (7th Cir. 1985)).6


17
In this case, the agreement reached between  Abbey and UL authorized Abbey to use UL's mark  under only two circumstances


18
1) according to the  specifications of a Procedure issued by UL; or 2)  where "otherwise specifically authorized."


19
It is undisputed that after Audek informed UL  that it would no longer be producing radios in  China, the amended Procedure eliminated China as  an authorized location for radio production.7  It is, therefore, also undisputed that the  amended Procedure issued to Audek did not allow  either Audek or Abbey to use UL's mark in  conjunction with any products manufactured  outside of Chicago, Illinois.8 Accordingly, the  follow-up services agreement between Abbey and  UL, in terms of expressly authorizing the  production of clock radios in China, is clear and  unambiguous, and any radios assembled in China  after the revised Procedure between Audek and UL  was issued in 1996 should not have contained the  UL mark.


20
However, Abbey contends that it was "otherwise  specifically authorized" to use the UL mark on  the radios.9 Abbey argues that its conversation  with Harkowski constitutes such authorization.  Even if we were to accept Abbey's account of the  conversation as accurate, Harkowski's statement  cannot be construed as specific authorization for  Abbey to produce clock radios in China bearing  the UL mark. Rather, Harkowski merely stated that  "in order to move the inspection site for these radios to Abbey Manufacturing Company's Fulton  Street facility, it would be necessary to provide  the Underwriters Laboratories inspector with  copies of invoices showing that Underwriters  Laboratories approved parts had been purchased  for and used in the radios by the manufacturer."  This alleged statement merely concerned part of  the necessary process for moving the  manufacturing location from China to Chicago,  Illinois, and cannot be considered any form of  specific authorization to import clock radios  from China into the United States with the UL  mark attached. Rather, it was an oral statement  made by an associate project engineer, sixteen  months before the attempted importation of the  radios, and at a time when Audek was still paying  UL for inspection of clock radios manufactured at  the China facility.

The decision of the district court is

21
AFFIRMED.



Notes:


1
 A plastic injection molding machine makes parts,  and when they come out, assembly workers trim  away the extra plastic and join the pieces or  parts into one unit.


2
 A follow-up services agreement is merely a  contract between UL and a manufacturer which  permits the manufacturer to affix UL's  certification mark on approved products.


3
 The follow-up services agreement and the  subsequent Procedure form the contract between UL  and the manufacturer.


4
 Because the terms are used interchangeably, it is  unclear from the record whether Abbey/Audek  actually manufactured or merely assembled the  clock radios in China. Consequently, the opinion  refers to both the assembling and manufacturing  of clock radios without any intent to infer  different actions on the part of Abbey/ Audek or  UL.


5
 According to Harkowski's affidavit, however, he  has "never informed anyone that the UL Mark could  be used on a product except as specified in the  Procedure covering such product, nor would [he]  have the authority to make such a representation  on UL's behalf."


6
 According to National Diamond Syndicates, Inc. v.  United Parcel Serv., Inc., 897 F.2d 253, 256 (7th  Cir. 1990) (footnote omitted)
Under Illinois law, if a contract is "in writing,  is unambiguous and contains no uncertain terms,  interpretation of the contract is a question of  law for the court," Nerone v. Boehler, 34 Ill.  App.3d 888, 890-91, 340 N.E.2d 534, 536 (5th Dist.  1976), and no evidence outside the four corners  of the contract may be employed to construe its  terms. A.A. Conte, Inc. v.  Campbell-Lowrie-Lautermilch Corp., 132 Ill.  App.3d 325, 329, 87 Ill. Dec. 429, 432, 477  N.E.2d 30, 33 (1st Dist. 1985). Whether a contract  is ambiguous is a question of law, and "ambiguity  can be found only if the language [of the  contract] is reasonably or fairly susceptible of  more than one construction." Id., 132 Ill. App.3d  at 328, 87 Ill. Dec. at 432, 477 N.E.2d at 33;  accord W.H. Lyman Constr. Co. v. Village of  Gurnee, 131 Ill. App.3d 87, 96, 86 Ill. Dec. 276,  283, 475 N.E.2d 273, 280 (2d Dist. 1985); see  also Fields v. Franklin Life Ins. Co., 115 Ill.  App.3d 954, 958, 71 Ill. Dec. 776, 778, 451  N.E.2d 930, 932 (5th Dist. 1983) (ambiguity in  meaning of contract may be created by language  used, or by some disputed extrinsic facts, such  as peculiar meaning attached to words by  parties).
But see Home Ins. Co. v. Chicago and Northwestern  Transp. Co., 56 F.3d 763, 767-68 (7th Cir. 1995).


7
 Although Abbey claims to not have received the  Procedure UL produced after UL was informed that  Abbey would be taking over operations for Audek  (the government did produce the Procedure), it is  of no consequence because it is undisputed that  Audek received the amended Procedure after it  informed UL that it would not be manufacturing  radios in China. Furthermore, Abbey does not  claim that the Procedure did list or should have  listed China as an authorized manufacturing site.


8
 We agree with the district judge's statement  that
This exclusion comports with the agreement's  stated rationale that UL would only authorize its  mark to be used on goods manufactured at  factories subject to its inspection. Because  Abbey (and previously, Audek) did not pay UL for  inspections of its factories in China during the  time defendant radios were manufactured, UL did  not inspect the factories, or the products  manufactured there.


9
 Although we are of the opinion that the district  judge correctly determined that the contract was  unambiguous, we add the following to demonstrate  that even if the parol evidence rule was  inapplicable, the district court's decision was  still correct.